Citation Nr: 0507385	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  04-02 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for degenerative disc 
disease, L4-L5, postoperative.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from July 1962 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 RO decision which denied, in 
pertinent part, service connection for degenerative disc 
disease, L4-L5, postoperative (claimed as back problems).  In 
July 2003, the veteran filed a notice of disagreement, and in 
January 2004, the RO issued a statement of the case.  In 
January 2004, the veteran perfected his appeal herein.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that service connection is warranted for 
degenerative disc disease of the lumber spine.  He contends 
that this condition is a combat-related injury incurred while 
he was in the process of firing a howitzer in Vietnam.  (The 
veteran's military decorations include the Combat Action 
Ribbon.)  He also alleges that he was evacuated to Da Nang 
for X-ray examination and treatment of this condition.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Based upon its review of the veteran's claims folder, the 
Board finds there is a further duty to assist the veteran 
with his claim herein.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

Initially, the Board notes that the service medical records 
relating to the veteran's second period of service, from July 
1966 to July 1969, are not in the claims folder.  Although 
the RO attempted to obtain these records from the National 
Personnel Records Center (NPRC), a negative response from 
NPRC is not of record.  Efforts to obtain these records 
should continue until it is ascertained they do not exist or 
further efforts would be futile.  A meaningful response from 
the custodian that addresses these outcomes should be 
obtained before efforts to obtain the records cease.  

A review of the claims folder also reveals additional post 
service treatment records that should be obtained.  
Specifically, a treatment record, dated in September 1992, 
noted the veteran's history of back pain since 1972.  The 
report noted that he was usually treated for this condition 
by Dr. Birdsong, but had not seen him in years.  No request 
for the treatment records from Dr. Birdsong appear in the 
claims folder.  It also appears that the veteran underwent 
back surgery in late 1995 or early 1996.  Although referenced 
in some of his treatment records in the file, the actual 
operative reports are not in the claims folder.  An attempt 
to obtain these should be made.    

The Board also finds that an additional VA examination is 
necessary to determine the etiology of the veteran's current 
degenerative disc disease of the lumber spine.  

In view of the foregoing, the case is remanded for the 
following action:  

1.  The RO should have the veteran 
identify all VA and non-VA medical 
providers who have treated him for his 
low back disorder since his discharge 
from service in July 1969.  The RO should 
then obtain copies of the related medical 
records that are not already in the 
claims folder.  Specifically, these would 
include any treatment records dated from 
1969 to 1992, including those from Dr. 
Birdsong; and treatment records relating 
to the veteran's back surgery, performed 
in late 1995 or early 1996.

2.  The RO should attempt to obtain the 
service medical records relating to the 
veteran's second period of active duty 
service with the Marines from July 1966 
to July 1969.  The RO should also attempt 
to obtain the veteran's complete service 
personnel record file, from July 1962 to 
July 1969.  If these records cannot be 
obtained, a statement to that effect 
should be included in the claims folder.

3.  Thereafter, the RO should have the 
veteran undergo a VA orthopedic 
examination to determine the current 
existence and etiology of any back 
disorder.  After a thorough review of the 
veteran's claims file, including his 
inservice and post service medical 
records, the examining physician should 
express an opinion as to the following:  

Whether it is at least as likely as 
not that the veteran's current back 
disorder resulted from 
his active duty military service, 
and any in-service combat trauma as 
the veteran describes.

4.  Thereafter, the RO should review the 
veteran's claims for service connection 
for degenerative disc disease, L4-L5, 
postoperative.  If the claim remains 
denied, the RO should provide the veteran 
and his representative with a 
supplemental statement of the case, and 
give them an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




